


EXHIBIT 10.3


PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.




SOFTWARE LICENSE AGREEMENT


SOFTWARE LICENSE AGREEMENT (“Agreement”), dated as of the latter of the two
dates set forth on the signature page, by and between Orbitz Worldwide, LLC, a
Delaware limited liability company with its address at 500 West Madison Street,
Suite 1000, Chicago, IL 60661 (“Orbitz”) and ITA Software, Inc., a Delaware
corporation with its address at 141 Portland Street, 7th Floor, Cambridge, MA
02139 (“ITA”).


WHEREAS, ITA has developed a software product known as “QPX” and related
technologies (collectively, the “ITA Technology”, as further defined below),
which has a capability to search, select, sort and price air fares; and


WHEREAS, Orbitz operates the Orbitz Sites (as further defined below); and


WHEREAS, Orbitz wishes to license the ITA Technology to provide information for
the Orbitz Sites as well as for White Label Sites and Third Party Sites (as
further defined below) as further set forth herein;


WHEREAS, Orbitz and ITA are presently parties to an Amended and Restated
Software License Agreement dated as of July 23, 2007, and a Hosting Agreement,
dated as of July 15, 2008, both of which agreements expire by their terms on
December 31, 2011 (collectively, the “Existing Agreement”);


WHEREAS, Orbitz and ITA have entered into a letter agreement, dated as of
February 1, 2011, pursuant to which the parties agreed to amend certain
provisions of the Existing Agreement for the remaining term thereof, and to
enter into a new agreement to become effective upon the expiration of the
Existing Agreement, so as to assure Orbitz continued access to the ITA
Technology following such expiration; and


WHEREAS, the parties wish to enter into this Agreement to effect the intent of,
and in furtherance of the obligations set forth in such letter agreement;


NOW, THEREFORE, in consideration of the foregoing the parties hereby agree as
follows:


1.
DEFINITIONS



(a)“2011 Agreement Year” means the twelve-month period beginning on January 1,
2011 and ending December 31, 2011.
(b)“Affiliate” means, with respect to a party, any entity or person controlling,
controlled by, or under common control with such party, where “control” means
the ability (directly or indirectly) to direct the management of another or
ownership (directly or indirectly) of greater than fifty percent (50%) of the
voting interests of another.
(c)“Agreement Month” means each one-month period during an Agreement Year.
(d)“Agreement Year” means each successive period of twelve Agreement Months
during the term of this Agreement, beginning on the Commencement Date.
(e)“AMS” means ITA's availability management system (both its dynamic
calculating availability system known as “DACS”, and its system for processing
other types of availability data such as so-called “AVS” data).
(f) “Annual Minimum” has the meaning set forth in Section 8(a).
(g)“Base PNRs”, with respect to any Agreement Year, means the first (***)
QPX-Powered PNRs created during such Agreement Year.
(h)“Commencement Date” means January 1, 2012.
(i) “Documentation” means the Application Program Interface (API) for the ITA
Technology, current versions of which are made available at
http://doc.itasoftware.com
(j)“End Users” means end users who access the ITA Technology at a Site.
(k)“Excess PNRs”, with respect to any Agreement Year, means any QPX-Powered PNRs
in excess of the Base PNRs created during such Agreement Year.
(l)“Insolvency Event”, with respect to either party, means any of the following:
(i) such party at any time ceases to conduct business in the ordinary course;
(ii) such party files a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation or composition for
the benefit of creditors; or (iii) such party becomes the

1

--------------------------------------------------------------------------------




subject of an involuntary petition in bankruptcy or any involuntary proceeding
relating to insolvency, receivership, liquidation or composition for the benefit
of creditors, if such petition or proceeding is not dismissed within sixty (60)
days of filing.
(m)“ITA Technology” means, at any time, the then-current version of ITA's travel
planning software product known as “QPX”, and related software products, all as
described more fully in the Documentation. The ITA Technology includes (i)
ReShop Functionality, (ii) AMS, and (iii) Boombox technology (as defined in
Section 2(f)), subject to the provisions of such Section and if elected by
Orbitz. “ITA Technology” also includes QPX Enhancements, as defined in and
subject to the provisions of Section 2.1(a) of Exhibit A. “ITA Technology” does
not include functionality for award travel.
(n) “Look-to-Book Ratio” means the ratio of (i) the total number of Queries
(with Split Queries counted as one Query) from all Orbitz Sites, White Label
Sites and Third Party Sites (including Queries that are not User Queries, as
defined in Section 2(b)(vii)) to (ii) the sum of (A) all QPX-Powered PNRs
created on all Orbitz Sites; and White Label Sites plus (B) all QPX-Powered PNRs
created on Orbitz Sites as a result of referrals from Third Party Sites or
otherwise deriving from the information provided to Third Party Sites by Orbitz.
For the avoidance of doubt, except as set forth in Section 8(d) with respect to
Look-to-Book Ratios for certain Third Party Sites, the Look-to-Book Ratio will
be calculated in the aggregate across all Orbitz Sites, White Label Sites and
Third Party Sites.
(o)“Offline Users” means employees of Orbitz who gain access to the ITA
Technology from facilities for the purpose of obtaining travel-related fare and
booking information for customers who have contacted Orbitz directly (i.e., who
have requested, by telephone, email or other means, the assistance of an Orbitz
employee in obtaining travel or booking information rather than such information
directly from the Site).
(p)“Online Users” means end users (i.e. persons not in the business of providing
travel services to others) who access the ITA Technology at a Site for the
purpose of viewing fares, schedules, seat availability, or purchasing air
travel, including (without limitation) users who call an Orbitz customer service
agent who accesses the ITA Technology at an Orbitz Site.
(q)“Orbitz Data” has the meaning set forth in Section 7.
(r)“Orbitz Sites” means, collectively, the World Wide Web travel sites located
at the URLs www.orbitz.com, www.cheaptickets.com, www.ebookers.com,
www.orbitzforbusiness.com, www.away.com, www.hotelclub.com, www.ratestogo.com,
and other web sites owned and operated by Orbitz that Use the ITA Technology.
For the avoidance of doubt, a web site owned by Orbitz that does not Use the ITA
Technology will not be considered an “Orbitz Site” for purposes of this
Agreement.
(s)“Orbitz White Label Customer” means the operator of a White Label Site.
(t)“Per-PNR Fee” has the meaning set forth in Section 4(d).
(u)“Person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture or governmental or administrative agency
or authority, or any other entity, and shall include any successor (by merger or
otherwise) of such entity.
(v)“QPX” means ITA's airfare pricing and shopping system that shops, prices, and
checks availability of all solutions in a single XML query. QPX includes,
without limitation, the following functionality: (i) domestic and international
fares, (ii) flexible date shopping (+/- N days), (iii) calendar shopping, (iv)
multi-origin / multi-destination shopping, (v) search alternate airports within
radius, (vi) multi-passenger shopping, (viii) promotions support, (ix) show
multiple fares per itinerary: “Up-sell”, and (x) searches public and private
fares. Additionally, QPX provides the ability to search for all of the
following: fares and rules, schedules, taxes and surcharges, currency rates,
ITA-maintained data, and exceptions to industry standards, and responses may be
provided with or without availability data. QPX permits the ability to modify
the result set that is presented through use of the “enumeration specification”.
(w)“QPX-Powered PNR” means a passenger name record (“PNR”) created in a system
(such as a reservations system of an airline or a CRS) by or on behalf of any
Online User; provided, however, that a PNR in which the marketing carrier is one
with respect to which there are Booking Issues (as defined in Section 8(c)) and
with respect to which Orbitz is using another data source, as permitted by such
Section, shall not be considered a QPX-Powered PNR. For the purposes hereof, a
QPX-Powered PNR “created” shall be deemed to refer to all QPX-Powered PNRs
created, whether or not subsequently cancelled; i.e., “gross PNRs”, not “net
PNRs”; except that the following shall not be included within the definition of
QPX-Powered PNR: (1) PNRs cancelled during the same calendar day as they are
created; (2) PNRs created for test purposes, at Orbitz Sites or White Label
Sites, which are subsequently cancelled. A passenger name record that is not a
QPX-Powered PNR shall be referred to as a “Non-QPX-Powered PNR.”
(x)“Query” means a query from Orbitz to the ITA Technology.
(y)“ReShop Functionality” means the use of the ITA Technology to perform Refund
Queries and/or Reissue Queries.
(z)“Refund Query” means a query to the ITA Technology by an Online User or
Offline Users containing the XML element “RefundTicket” (as such term is defined
in the documentation).
(aa)“Reissue Query” means a query to the ITA Technology by an Online User or
Offline Users containing the XML element “ReissueTicket” (as such term is
defined in the Documentation).
(bb)    “ReShop Query” means either a Refund Query or a Reissue Query.
(cc)    “ReShop Ticket” means (i) a successful refund (i.e., a refund which is
actually processed) to an Online User

2

--------------------------------------------------------------------------------




or Offline Users based upon information returned by the ITA Technology in
response to a Refund Query or a Reissue Query, or (ii) any passenger airline
ticket successfully issued, reissued, changed or exchanged, based upon
information returned by the ITA Technology in response to a Refund Query or a
Reissue Query, irrespective of whether the original ticket is itself a ReShop
Ticket as a result of a prior transaction.
(dd)    “Site” means an Orbitz Site, a White Label Site or a Third Party Site.
(ee)    “SOWs” has the meaning set forth in Section 4(a).
(ff)    “Split Query” means any User Query or Non-Live Query for which Orbitz
poses more than one Query. For the avoidance of doubt, each Query in a Split
Query must have substantially similar parameters (i.e., search parameters which
are set as described in the Documentation) as those supplied by the Online User
or by Orbitz in connection with the Non-Live Query for the underlying Use Query.
Split Queries must be tagged as such by Orbitz in accordance with ITA's
instructions. In the case of any Queries performed on hardware operated by ITA
(such, for example, ReShop Queries), ITA may determine to split a User Query and
such split query will also be considered a Split Query for the purposes hereof.
(gg)    “Third Party Site” has the meaning set forth in Section 2(d).
(hh)    “Upgrade Releases” shall have the meaning set forth in Section 2.1(a) of
Exhibit A.
(ii)    “Use” of the ITA Technology means, with respect to an Online User, that
Orbitz provides information to such Online User which includes any information
derived from the response to a Query.“User Query” means a query from an Online
User (including, in the case of any Online User, (1) a User Query from a
different Online User, and (2) a User Query from the same Online User that was
performed at an earlier time).
(jj)     “White Label Site” has the meaning set forth in Section 2(c).
2. SERVICES TO BE PROVIDED; RESTRICTIONS
(a) License Grant. ITA grants Orbitz a worldwide, nonexclusive, irrevocable
(except as expressly set forth herein) license to use, perform and display the
ITA Technology in accordance with the terms of this Agreement. Orbitz may use
the ITA Technology to generate, sort, price and select airline itineraries and
determine availability of selected flights, classes of service and booking
codes, in order to provide travel planning and related services to End Users.
(b) Rights and Restrictions.
(i)     Except as provided in this Agreement, Orbitz shall not have the right to
sublicense or transfer the ITA Technology.
(ii)    Except as provided in Section 2(c), Orbitz shall not have the right to
use the ITA Technology to provide services to an airline or to an affiliate of
an airline which is engaged in the business of selling travel on such airline.
(iii)     Orbitz may make copies of the ITA Technology executables for hosting,
staging, back- up, disaster recovery, testing or archival purposes, and as
necessary to utilize the ITA Technology in its business, subject to the other
terms and conditions of this Agreement.
(iv)     Orbitz shall be permitted to use (including via a network) the ITA
Technology on a worldwide basis and on an unlimited number of machines without
restriction as to the number of users, but only subject to the restrictions and
limitations contained herein.
(v)    Orbitz agrees that it shall not reverse engineer, disassemble, decompile,
modify, profile or monitor the ITA Technology for any purpose whatsoever, nor
will Orbitz implement or permit procedures such as “port scans”, “tiger attacks”
or other techniques designed to gain access to the ITA Technology (or to
computers running the ITA Technology) which have not been specifically
authorized by ITA; provided, however, that Orbitz may monitor the operation of
the programs with ITA's prior consent, which will not be unreasonably withheld,
provided that such monitoring is in accordance with all the other provisions of
this Agreement. The foregoing provision shall not be deemed to prohibit Orbitz
from monitoring the inputs to or outputs from ITA's Application Program
Interfaces (APIs). Without limiting the foregoing, Orbitz specifically agrees
that it will not observe, read, copy, profile or monitor the contents of any
Packets, as defined below (or write or use any software program which permits or
enables any of such activities), for any purpose whatsoever; provided, however,
that Orbitz may monitor external characteristics of Packets such as volume of
Packets moving across the network or the size of Packets. In addition, Orbitz
shall have the right to monitor, through the use of passive monitoring agents
that at no time during their operations would result in changing configurations,
changing the intended operation of the system, or degrading performance, the
performance (i.e, uptime, disk space usage, bandwidth performance, memory
utilization, etc.) of the hardware and equipment on which the ITA Technology is
running at the Orbitz data center. As used herein, “Packet” means a file or
packet of data which is sent (either over a network or within a single computer)
from one program comprised in the ITA Technology to another program comprised in
the ITA Technology; provided that a “Packet” shall not include any data input by
an End User or Orbitz, any data output by the ITA Technology to an End User or
Orbitz, or any Orbitz Data.
(vi)     Except as expressly set forth in this Agreement, Orbitz shall not have
any right to make, prepare or reproduce derivative works of the ITA Technology.

3

--------------------------------------------------------------------------------




(vii)     Use of Cached Information.
(A)Definitions. As used herein:


“Live Query” means a Query to the ITA Technology that directly results from and
relates to a User Query.
“Cached Live Query Information” means information that is returned in response
to Live Queries, which is retained or stored by Orbitz.
“Non-Live Query” means a Query that originates from Orbitz (i.e., as contrasted
with a Live Query, which originates from a User Query) and consists of (i) a
single origin and destination pair, (ii) an outbound date range, (iii) for round
trip queries a return date range for each departure day of up to fourteen
consecutive days (for one way queries no such return date is required), and (iv)
a range of times of day, to be determined by Orbitz, for responses returned by
ITA.
“Cached Non-Live Query Information” means information that is returned in
response to Non-Live Queries, which is retained or stored by Orbitz.
“Cached Information” means Cached Live Query Information and Cached Non-Live
Query Information.
(B) Responses to User Queries. In providing search results in response to a User
Query, Orbitz (and any Orbitz White Label Customer and any Third Party Site) may
only use information obtained as a result of a Live Query.  For the avoidance of
doubt, the foregoing shall be deemed to prohibit Orbitz or an Orbitz White Label
Customer or Third Party Site from answering User Queries using Cached
Information. The parties' intention is that Orbitz's use of Cached Information
will never be used in such a way as to appear to an Online User in response to a
User Query, and that Non-Live Queries should not replace or reduce the necessity
for Live Queries, but rather will be intended to cause the Online User to submit
a User Query; it being the explicit intention of the parties that the only way
for Online Users to search for details about, and to book, itineraries is to
submit a User Query at a Site that will result in a Live Query.
(C) Creation and Use of Cached Information. To create or supplement Cached
Information, Orbitz may store results generated by Live Queries or run Non-Live
Queries and store results generated therefrom. Orbitz may use Cached Information
on any Orbitz Site (for example, without limitation, for predictive calendars,
fare graphs and similar uses), so long as (I) the Online User is unable to
obtain the details of an itinerary, or information about any other or similar
itineraries, without going to an Orbitz Site and performing a User Query; and
(II) the purpose of such functionality is to cause an Online User to perform a
User Query and to promote booking of a PNR by an Online User. In connection with
the foregoing, but without limitation, Cached Information may never be used,
alone or in combination, (i) to provide air pricing or availability that Orbitz
represents as current, or in any manner that relates to air pricing or
availability that Orbitz represents as current, (ii) in a manner that might
reasonably be interpreted by an Online User to present fares, schedules or
availability which are valid at the time of display, or (iv) in a manner that
might reasonably enable an Online User to derive likely current fare, schedule
or availability information. In addition, the total number of Non-Live Queries
may not exceed (***)% of the total number of Queries performed at the Orbitz
Sites. If the total number of Non-Live Queries exceeds (***)% of the total
number of Queries performed at the Orbitz Sites, then, subject to Section
8(d)(iv), Orbitz will pay a fee (the “Non-Live Query Fee”) of $(***)/Non-Live
Query for such Non-Live Queries in excess of (***)% of the total number of
Queries. When Orbitz's solution for White Label Customers is capable of
searching the ITA Technology to provide air-related results in response to White
Label Customers' user queries, the rights granted to Orbitz in Section
2(b)(vii)(C) shall automatically be expanded so that a White Label Customer, so
long as such Orbitz is using the ITA Technology to supply shopping to such White
Label Customer and only in connection with such the ITA Technology shopping
supplied by Orbitz, may use Cached Information thereunder in any manner that
would constitute a permissible use by Orbitz.
(D) Agreement to Share Data. As a result of its use of Cached Information,
Orbitz will be in a position to provide ITA with usage data that will assist ITA
in improving the performance of the ITA Technology. Therefore, on a monthly
basis, solely to the extent permitted by Orbitz's agreements with third parties
and solely to the degree Orbitz prepares such data for itself (its being
understood that as of the date hereof all the following data is prepared by
Orbitz), Orbitz will share data with ITA relating to the following metrics:
look-to-book ratios, conversion, market selection, and selection of flight-based
products, based on Orbitz's use of Cached Information in its displays to Online
Users. The sharing of data concerning any

4

--------------------------------------------------------------------------------




additional metrics shall be subject to the mutual written agreement of Orbitz
and ITA. Orbitz recognizes that its agreement to share this data is a material
inducement for ITA's grant of the right to use Cached Information pursuant
hereto.
(viii)     Orbitz may not provide any information derived from the ITA
Technology (whether or not combined with other information derived from another
source) to any third party other than an Online User of an Orbitz Site, except
as provided in sections 2(c) or 2(d) below.
(ix)     If any software provided by ITA to Orbitz is lost or damaged, then ITA
will provide another copy, free of charge.
(x)     Orbitz may not, except for carriers for which ITA does not have data and
except as permitted by Section 8(c), incorporate search results that are not
generated by the ITA Technology (each itinerary comprised in such search results
are referred to as a “Non-ITA Technology Solution”) into a matrix display that
includes results generated by the Use of the ITA Technology. Further, Non-ITA
Technology Solutions resulting from Booking Issues pursuant to Section 8(c) may
not comprise more than (***)% of the total number of itineraries comprised in
such matrix display, and Non-ITA Technology Solutions resulting from any
combination of Booking Issues and carriers for which ITA does not have data may
not comprise more than (***)% of the total number of itineraries comprised in
such matrix display; provided that ITA recognizes that such percentages may be
exceeded in individual markets as a result of the dominance of certain carriers,
and that such isolated instances will not be deemed to violate this Section
2(b)(ix).
(c) White Label Sites. Orbitz may incorporate the ITA Technology into a “white
label” travel web site, referred to hereunder as a “White Label Site”. In order
to be considered a White Label Site, a web site must fulfill the following
conditions:
(i)     Orbitz must provide the site with a product incorporating both the ITA
Technology shopping and an Orbitz booking capability, and that consists of
materially greater functionality than that of the ITA Technology alone;
(ii)     the site must not contain any air-related functionality other than that
provided by Orbitz, and must otherwise have substantially the same functionality
for the same booking path as the Orbitz site but be branded with the Orbitz
White Label Customer's brand;
(iii)     Queries will not be submitted to the ITA Technology directly from the
White Label Site, but instead will go through the Orbitz presentation layer code
(i.e., all white label customers will gain access to Orbitz via an
Orbitz-provided API);
(iv)     the site must not contain any files related to air functionality that
are not supplied by Orbitz other than static files such as .gif or .jpeg files;
i.e., the white label customer may customize only the “front end” appearance of
the site.
In addition, the following terms will apply to Orbitz's provision of the ITA
Technology to a White Label Site:
(v)     Orbitz will provide written notice to ITA of any new arrangement to
provide a White Label Site.
(vi)     Orbitz may not, without ITA's prior approval, use the ITA Technology to
provide any services to airlines, except that Orbitz may offer a “packaged”
product to a niche portion of an airline web site (such as vacation travel),
where such packaged offerings consists, at a minimum, of air-related services
bundled with car and/or hotel.
(vii)     All the restrictions set forth in Section 2(b) and this Section 2(c)
will apply to any White Label Site as well as to Orbitz, and Orbitz agrees that
either (A) Orbitz will be liable to ITA for violation by the Orbitz White Label
Customer of such restrictions or (B) it will enter into an enforceable agreement
with respect to such restrictions with the Orbitz White Label Customer to which
Orbitz is providing the White Label Site, and ITA will be the intended third
party beneficiary thereof.
(d) Third Party Sites. Orbitz may, as part of its online marketing activities
the principal purpose of which is to generate traffic for bookings on the Orbitz
Sites, provide to a third party site or downloadable tool (i.e., which enables
Online Users to perform Queries and have information provided to the desktop)
provided by a third party (each such site or downloadable tool to be referred to
hereunder as a “Third Party Site”) the ability to submit Queries to the ITA
Technology and display information therefrom. In order to be considered a Third
Party Site, a web site must fulfill the following conditions:
(i)     The business model of the site must be similar to that of Orbitz, viz.,
to allow an Online User to receive information that is intended to lead to the
creation of a QPX-Powered PNR, such that a majority of the revenue of the site
is derived from referral of customers to sites that perform bookings (rather
than, for example, a business model that is based on using search to generate
advertising revenue or any other form of benefit other than a booking). In
determining whether a Third Party Site satisfies the requirement of this Section
2(d)(i), Orbitz will initially make a good faith determination of the business
model of such site. In the event ITA informs Orbitz that it does not believe

5

--------------------------------------------------------------------------------




such site satisfies the requirement of this Section 2(d)(i), then the parties
will use the dispute resolution provisions set forth in Section 18 to determine
whether such site satisfies such requirement.
(ii)     The site must not have the ability to fulfill a booking; rather, in
order to create a booking an Online User must be required to go to another web
site.
(iii)     The site must be required to display information derived from the ITA
Technology in a manner which requires the Online User to go to an Orbitz Site in
order to create a PNR using such information, and Orbitz must provide the site
with a product incorporating both the ITA Technology shopping and a requirement
to direct the the ITA Technology shopping results to an Orbitz booking
capability.
(iv)     If Orbitz wishes to enter into a Third Party Site arrangement with
Google, Microsoft, Yahoo, AOL or another entity of similar size in the search
field or similar prominence in the search field (in each case including their
respective subsidiaries or affiliates, any of which is referred to as a
“Prohibited Site”), Orbitz will provide ITA with prior notice thereof and ITA
and Orbitz will jointly determine the provisions (including economic terms) that
will apply to such entity's Use of the ITA Technology. Notwithstanding the
foregoing, Orbitz has informed ITA that Yahoo Travel is a Third Party Site, and
ITA agrees that Yahoo Travel may continue as a Third Party Site notwithstanding
the provisions of this Section 2(e)(iv).
(v)     A list of all existing Third Party Sites is attached hereto as Exhibit
B. For the avoidance of doubt, the Third Party Sites listed on Exhibit B shall
be deemed to satisfy the condition set forth in Section 2(d)(i). Following the
date hereof, Orbitz will provide written notice to ITA of any new arrangement to
provide the ITA Technology to a Third Party Site.
(vi)     a site owned (in whole or material part) or operated (in whole or
material part) by one or more airlines may not be a Third Party Site; provided,
however, that if following the date a site becomes a Third Party Site, such site
receives a passive investment (i.e., an equity investment of not more than 20%
in aggregate pursuant to which the airline investor(s) do not obtain any control
rights or other right to direct or materially influence the management or
operation of the third party) by one or more airlines that does not result in a
Third Party Site violating any of the conditions set forth in this Section 2(d),
such investment will not in and of itself be deemed to cause such Third Party
Site to be in violation of this Section 2(d)(vi); and provided further, that if
a Third Party Site enters into a transaction that causes it to be in violation
of the provisions of this Section 2(d)(vi), ITA and Orbitz will mutually agree
as to the financial and other terms that should apply to such Third Party Site's
use of the ITA Technology.
(vii)     Orbitz may not provide to a Third Party Site a greater number of
results per Query than Orbitz displays in response to Queries at Orbitz Sites.
(viii)     All the restrictions set forth in Section 2(b) and Sections 2(d)(i),
(ii), (iii), (vi) and (vii) will apply to any Third Party Site as well as to
Orbitz, and Orbitz agrees that either (A) Orbitz will be liable to ITA for
violation by the operator of such Third Party Site of such restrictions or (B)
it will enter into an enforceable agreement with respect to such restrictions
with the operator of such Third Party Site, and ITA will be the intended third
party beneficiary thereof; provided, however, that (1) with respect to a Third
Party Site which is also a customer of ITA for use of QPX (referred to herein as
a “Third Party ITA Customer” for so long as such Third Party ITA Customer
remains a customer of QPX), ITA will be responsible, pursuant to ITA's agreement
with such party, to enforce such provisions and (2) without limiting the
applicability of Section 2(d)(iv) to Orbitz, if Third Party Site(s), other than
Third Party ITA Customers, permit Prohibited Site(s) (as defined in Section
2(d)(iv)) to perform Queries, or provide any information derived from the ITA
Technology to Prohibited Site(s) (each, a “Prohibited Site Query”), and the
total number of Prohibited Site Queries in any Agreement Month exceeds (***)% of
the total number of Third Party Queries in such Agreement Month, then the number
of Prohibited Site Queries in excess of such (***)% threshold shall be deducted
from the number of Included Third Party Queries (as defined in Section 8(e)) for
the purpose of calculating the Third Party Excess License Fee pursuant to
Section 8(e). ITA will respond promptly to a reasonable request by Orbitz
concerning whether a party is a Third Party ITA Customer. ITA will inform Orbitz
from time to time of which Third Party Sites are Third Party ITA Customers, and
will also inform Orbitz reasonably in advance of the anticipated expiration or
termination of the agreement between ITA and a Third Party ITA Customer which is
a Third Party Site. In the event of expiration or termination of the agreement
between ITA and a Third Party ITA Customer (including, without limitation,
Kayak), ITA will use commercially reasonable efforts to negotiate terms with
Orbitz to apply to the former Third Party ITA Customer's use of QPX as a Third
Party Site pursuant to this Agreement.
(e) Except as specifically set forth in Sections 2(c) and 2(d), Orbitz may not
provide to any web site other than the Orbitz Sites (i) the ability to submit
Queries (or to permit Online Users to submit Queries) to the ITA Technology, or
(ii) information generated by the ITA Technology in response to Queries.
(f) Availability. In addition to hosting the so-called “DACS Component” of the
AMS, ITA will provide hosting

6

--------------------------------------------------------------------------------




services for all other availability data and services utilized in Orbitz's
operation of the ITA Technology. Such services relating to AMS are described in
Section 3.1(e) of Exhibit A.
3. DOCUMENTATION
When delivering the ITA Technology (including any Upgrade Releases) to Orbitz,
ITA shall supply applicable Documentation in printed and/or electronic formats,
as requested by Orbitz. Such Documentation shall be provided at no additional
charge. If Documentation is developed specifically for or at the request of
Orbitz, then the preparation of such Documentation shall be undertaken pursuant
to an SOW. Orbitz shall have the right, as part of the license granted herein,
to make as many additional copies of the Documentation for its own internal use
as it may reasonably determine are necessary.
4. SERVICES
(a) Statements of Work. ITA may (but will not be obligated to) furnish to Orbitz
such services as Orbitz may request from time to time, including services
relating to customization of the ITA Technology, at ITA's then-current rates.
The provision of such services shall be governed by statements of work executed
by the parties, a form of which is attached hereto as Exhibit C (“SOWs”).
(b) Reports. The parties anticipate that provisions relating to progress
reporting will be included in SOWs. Unless otherwise agreed in the SOW, ITA
shall present to Orbitz or Orbitz's designated project manager or project
management company a progress report on a monthly basis in ITA's standard form
and containing, with respect to each active project, information relating to
ITA's progress toward completion of that project, and deliverables for the
coming month.
(c) Access to Electronic Resources. Each party shall strictly follow all of the
other party's security rules and procedures for use of the other party's
electronic resources. All user identification numbers and passwords disclosed by
each party to the other party shall be deemed to be, and shall be treated as,
the disclosing party's Confidential Information pursuant to Section 15 of this
Agreement. In addition, any information obtained by either party as a result of
its access to, and use of, the other party's computer and electronic storage
systems shall be deemed to be, and shall be treated as, the other party's
Confidential Information pursuant to Section 15 of this Agreement.
(d) Software Maintenance and Data Services. ITA shall provide the maintenance
and technical support services set forth in Exhibit A in accordance with the
service levels also set forth therein.
5. PERSONNEL
(a) ITA Personnel. It is understood and agreed that ITA's employees and
contractors shall not be considered employees of Orbitz within the meaning or
the applications of any federal, state or local laws or regulations including,
but not limited to, laws or regulations covering unemployment insurance, old age
benefits, worker's compensation, industrial accident, labor or taxes of any
kind. ITA's employees shall not be entitled to benefits from Orbitz that may be
afforded from time to time to Orbitz's employees, including without limitation,
vacation, holidays, sick leave, worker's compensation and unemployment
insurance. Further, Orbitz shall not be responsible for withholding or paying
any taxes or social security on behalf of ITA's employees. ITA shall be fully
responsible for any such withholding or paying of taxes or social security.
Notwithstanding the foregoing, Orbitz may at any time require ITA to remove from
any Orbitz-related activity any personnel which Orbitz, in its reasonable
discretion, deems to be unsatisfactory (by way of example but not limitation,
unprofessional or inappropriate conduct). Any such request for removal shall be
sent in writing to ITA.
(b) Staffing. ITA shall staff each such project with personnel with sufficient
skill, experience and ability to complete the project on the schedule specified
in the applicable SOW.
6. OWNERSHIP
(a) ITA Technology. Orbitz acknowledges that ITA is the sole and exclusive owner
of all rights in and to the ITA Technology and that other than the license
granted hereby, no proprietary rights, including but not limited to copyrights
and patents, in the ITA Technology are being transferred to Orbitz.
(b) Orbitz Interfaces. Orbitz shall have the right to interface to the ITA
Technology and to use it in conjunction with other software, programs, routines
and subroutines developed or acquired by Orbitz, except that, other than as set
forth in Section 2(b)(v), (i) Orbitz shall use the ITA Technology as a whole and
shall not have the right to substitute other software for portions of the ITA
Technology and (ii) any interfaces between those portions of the ITA Technology
comprising the low-fare search servers and availability servers, on the one
hand, and other such software, programs, etc. of Orbitz, on the other hand, will
occur via ITA's documented XML Application Program Interface (API) or another
API provided by or approved in advance by ITA. ITA shall have no ownership
interest in any other software, program, routine or subroutine developed by
Orbitz or acquired by Orbitz from a third party by virtue of its having been
interfaced with or used in conjunction with the ITA Technology. In addition,
Orbitz may request that ITA enter into an SOW to modify the ITA Technology for
Orbitz (but not for ITA's other customers) in the event ITA is able to obtain
availability information from airlines which airlines do not make

7

--------------------------------------------------------------------------------




generally available. In the event such modification would not degrade the
performance of availability caching for ITA's other customers, ITA may (but will
not be obligated to) enter into such an SOW and the provisions of this Agreement
will not be deemed to prohibit Orbitz's use of the ITA Technology as so
modified. For the avoidance of doubt, ITA shall have sole discretion to make the
determination of whether it will enter into an SOW to perform services in order
to obtain availability information that ITA is not permitted to make generally
available to its customer.
(c) Orbitz-Developed Source Code. ITA acknowledges that Orbitz shall be the
exclusive owner of all right, title and interest, including all intellectual
property rights, in and to any and all source code developed solely by Orbitz or
by third parties (other than ITA) for Orbitz, related to or in support of any
object code of the ITA Technology, including, but not limited to, source code
that improves the scalability of the ITA Technology. The foregoing will not be
deemed to alter the rights of the respective parties under applicable law and
shall not preclude either party from filing patents regarding inventions or
discoveries invented or discovered by such party.
7. DATA
ITA understands and acknowledges that Orbitz may (i) manage, modify, maintain
and update pre-existing data and information about End Users for use with (or
resulting from use of) the ITA Technology, and (ii) generate, manage, modify,
maintain and update additional such data and Information (such pre-existing data
and information and such additional data and information are referred to
collectively as “Orbitz Data”; provided that schedule, fare and availability
data used by the ITA Technology shall not constitute Orbitz Data). Orbitz Data
shall be treated as Orbitz Confidential Information, and Orbitz shall retain all
right, title and interest in and to all Orbitz Data. Notwithstanding the
foregoing, Orbitz agrees that ITA will have access to Orbitz Data comprising
aggregated statistics relating to both the usage of the ITA Technology and the
traffic data (such as patterns of usage over times of day, statistical
information about the types of queries being asked (i.e., origin, destination,
travel times, etc.) for the sole purpose of improving the performance of the ITA
Technology. In no event shall ITA be permitted to access any Orbitz Data
containing personally identifiable information regarding End Users. All such
Orbitz Data relating to any End Users, including without limitation, aggregated
information, usage and traffic data, transactional or financial information, End
User names and addresses, passwords, registration information, and cookie
information, shall be subject to Orbitz's privacy policy as set forth on the
Orbitz Sites, and ITA shall at all times comply with the most current version of
such privacy policy (advance notice of any modifications to which Orbitz agrees
to provide to ITA).
8. FEES AND EXPENSES
(a) Per-PNR Fee. The license fee for Orbitz's use of the ITA Technology will be
based upon a per-PNR charge for all QPX-Powered PNRs created at any Orbitz Sites
and White Label Sites. Effective as of January 1, 2011, the Per-PNR Fee will be
$(***) for for all Base PNRs created during any Agreement Year and $(***) for
all Excess PNRs created during any Agreement Year, except in either case as set
forth in Section 8(c). The Per-PNR Fee will be subject to a minimum (the “Annual
Minimum”) of $(***) per Agreement Year, which is calculated based upon the
number of Base PNRs for such year; however, pursuant to the last sentence of
Section 8(m)(i) fees paid with respect to ReShop Functionality may also be
applied to the Annual Minimum. For the avoidance of doubt, Orbitz will not owe
ITA a per-PNR Fee for a Non-QPX-Powered PNR displayed in the same matrix display
as a QPX-Powered PNR in accordance with Section 8(c).
(b) White Label Sites. The Per-PNR Fee will apply to all QPX-Powered PNRs
created on White Label Sites, pursuant to Section 2(c), except that in the event
the business model for a White Label Site does not consist primarily of using
search to generate bookings on Orbitz, then Orbitz may not provide the ITA
Technology to such White Label Site unless and until ITA and Orbitz have agreed
to such use of the ITA Technology and the manner in which the fee for such white
label use would be calculated. Unless otherwise agreed, fees paid with respect
to White Label Sites shall not be counted toward the annual minimum described in
Section 8(a).
(c) Booking Issues.
(i)     If in the second Agreement Year or in any subsequent Agreement Year,
Orbitz reasonably demonstrates to ITA that systemic problems have arisen with
the quality of ITA's availability data, or the ITA Technology pricing logic (any
such systemic problem, a “Booking Issue”), with respect to a particular carrier
with which ITA has not implemented a “DACS” availability infrastructure, then
Orbitz will have the right to obtain data on such carrier(s) from another
source, if such source is able to offer materially better bookability than ITA),
until 30 days after the date that ITA has remedied the situation so that the
bookability on such carrier(s) has achieved an error rate of less than (***)%,
where bookability is defined as specified in the quarterly bookability reports
generated by the bookability tool provided by Orbitz to ITA. (For the avoidance
of doubt, ITA will not be obligated to integrate any data provided by a third
party into the ITA Technology; any such integration will be Orbitz's sole
responsibility; moreover, if Orbitz is treating a carrier's PNRs as
Non-QPX-Powered PNRs as a result of a Booking Issue, then Orbitz may not use the
ITA Technology to generate any itineraries on such carrier.) For the purposes
hereof, a Booking Issue will not be deemed to exist unless ITA's bookability
error rate on a carrier exceeds (***)%, and another source will not be deemed to
offer materially better bookability than ITA unless its bookability error rate
is less than (***)% of ITA's

8

--------------------------------------------------------------------------------




bookability error rate. During the period Orbitz is using data from another
source as a result of Booking Issues, it will be excused from the Annual Minimum
during any Agreement Year if and to the extent a shortfall in such Agreement
Year's Annual Minimum arises from Non-ITA Technology Powered PNRs on such
carrier(s) that would otherwise have been QPX-Powered PNRs. The shortfall from a
carrier's PNRs during any period of time that Orbitz is receiving data on such
carrier from a source other than ITA shall be deemed to be equal to the number
of Non-QPX-Powered PNRs created on such carrier during the period that Orbitz is
receiving availability data for such carrier from a source other than ITA, and
shall be calculated separately with respect to each Agreement Year. However, in
no event shall the Annual Minimum be less than $(***).
The following is an illustration of the provisions of this Section 8(c)(i): If
in a particular Agreement Year Orbitz were able to demonstrate that systemic
problems arose with the quality of availability data on Air France through the
ITA Technology, such that the ITA Technology's bookability error rate on Air
France was (***)%, and another source was able to provide Orbitz with
sufficiently better availability data on Air France that the bookability error
rate was less than (***)%, Orbitz could obtain availability data for Air France
from such other source. If such situation continued for three months of an
Agreement Year, during which three-month period Orbitz created (***) PNRs on Air
France, and continued further for the first six months of the following
Agreement Year, during which six-month period Orbitz created (***) PNRs on Air
France; and at the end of such nine-month period ITA had developed a solution
for Air France data that enabled Orbitz to experience a bookability error rate
of less than (***)% on Air France, then Orbitz would resume using the ITA
Technology for Air France within 30 days after such nine-month period. If in the
Agreement Year in which occurred the first three-month period that the Booking
Issue was in effect, Orbitz created a total of (***) QPX-Powered PNRs, then
Orbitz will have met the Annual Minimum for such Agreement Year notwithstanding
the existing of the Booking Issue, and no adjustment would be necessary as a
result of this Section 8(c). If, however, in the next Agreement Year, in which
occurred the next six-month period that the Booking Issue was in effect, Orbitz
created (***) QPX-Powered PNRs, then the Annual Minimum for such Agreement Year
would be deemed to be reduced by an amount equal to the Per-PNR Fee for (***)
PNRs (i.e., by $(***), to$(***)) , and Orbitz would be obligated to pay for
(***)QPX-Powered PNRs at a Per-PNR Fee of $(***).
(ii)     In the event that, upon expiration of ITA's agreement with (***) to
provide availability data, ITA is not able to obtain availability data on any
carriers for which data is currently provided by (***), Orbitz will have the
right to treat ITA's lack of data on such carrier(s) as a Booking Issue, and
such Booking Issue will be deemed to have been resolved for purposes of the
first Agreement Year when ITA secures a source of data for such carrier(s).
(iii)     Orbitz has or may obtain access to seat availability data, either from
airline charter associates, through supplier link agreements, from (***), or
from other sources (all of which is collectively referred to as “Availability
Data”).  If Orbitz receives Availability Data from any source, solely to the
extent permitted by the relevant agreement between Orbitz and the supplier of
such Availability Data, Orbitz will promptly make such Orbitz Availability Data
available to ITA, via mutually agreed methods, using mutually agreeable
protocols.  In the case of Availability Data that Orbitz does not receive but
has the right to receive, solely to the extent permitted by the relevant
agreement between Orbitz and the supplier of such Availability Data, Orbitz
will, upon ITA's request, obtain such Availability Data and provide it to ITA.
(d) Look-to-Book Ratio. In the event the Look-to-Book Ratio exceeds (***) (the
“Allowable Ratio”), Orbitz will pay ITA an excess query fee (“Excess Query
Fee”), which will not be counted toward the Annual Minimum, of $(***) per Query
for all Queries in excess of such Allowable Ratio; provided, however, that
(i)     if any single Third Party Site has a Look-to-Book Ratio in excess of
(***), then (subject to clause (iii) below) any Queries in excess of a
Look-to-Book Ratio of (***) will be subject to the Excess Query Fee, and ITA and
Orbitz will together agree as to the terms (including financial terms) that will
govern such Third Party's use of the ITA Technology (based upon the assumption
that a site with a Look-to-Book Ratio in excess of (***) does not meet the
requirement of Section 2(d)(1));
(ii)     any Third Party Query with respect to which Orbitz pays such Excess
Query will be excluded from the calculation of the Third Party Excess License
Fee;
(iii)     notwithstanding the foregoing, in the event that a Third Party Site
has a Look-to-Book Ratio in excess of (***), then (A) if such Third Party Site
is a Third Party ITA Customer (as defined in Section 2(d)(vii)), and each time
such Third Party Site submits a Query to Orbitz such Third Party Site also
performs a query against QPX that is covered by its own agreement with ITA, then
such Third Party Site will not be subject to the Excess Query Fee, and (B) if
such Third Party Site is not a Third Party ITA Customer, then ITA will offer to
such Third Party Site the ability to enter into a direct agreement with ITA for
use of QPX and if such Third Party Site enters into such an agreement, and each
time such Third Party Site submits a Query to Orbitz such Third Party Site also
performs a query against QPX that is covered by such agreement with ITA, then
such Third Party Site will not be subject to the Excess

9

--------------------------------------------------------------------------------




Query Fee.
(iv)     If, during any Agreement Month following the date hereof, the
Look-to-Book Ratio exceeds the Allowable Ratio and the number of Non-Live
Queries exceeds (***)% of the Queries on the Orbitz Sites, then the number of
Non-Live Queries will not be included in the calculation of the Allowable Ratio
for purposes of determining whether the Excess Query Fee applies.
(v)     In the event that Orbitz is using another search solution as a result of
a Booking Issue (as defined in Section 8(c)(i)), Non-QPX-Powered PNRs qualify as
QPX-Powered PNRs solely for the purposes of calculating the Look-to-Book Ratio.
(e) Third Party Queries. For the purposes hereof, “Third Party Queries” means
any Queries performed against the ITA Technology by or through Third Party Sites
(including, for the avoidance of doubt, any other site to which such Third Party
Sites may be providing Queries or providing information derived from Queries);
provided, however, that for so long as Kayak remains a customer of ITA, Queries
to Orbitz from Kayak and sites to which the ITA Technology is provided by Kayak
will not be considered Third Party Queries).
(i)     As used herein, “Included Third Party Queries” shall be (***) annually
((***) per Agreement Month).
(ii)     Orbitz will pay an additional license fee to ITA (the “Third Party Base
Monthly License Fee”) in the amount of $(***) per Agreement Month with respect
to the Included Third Party Queries. The Third Party Base License Fee will be
payable monthly in advance. Such Third Party Base Monthly License Fee will
entitle Orbitz to a number of Third Party Queries less than or equal to the
number of Included Third Party Queries. In the event the number of Third Party
Queries during any Agreement Month exceeds the number of Included Third Party
Queries (such excess is referred to as the number of “Excess Third Party
Queries”), then Orbitz will pay ITA an additional license fee (the “Third Party
Excess License Fee”) in the amount of $(***) for each Excess Third Party Query.
The Third Party Base Monthly License Fee and the Third Party Excess License Fee
are collectively referred to as the “Third Party License Fee”. For the avoidance
of doubt, the Third Party License Fee will be in addition to any Per-PNR Fees
resulting from PNRs created by Third Parties. Within 15 days of the end of each
Agreement Month, Orbitz will inform ITA of the number of Third Party Queries
during such Agreement Month, and will pay the Third Party License Fee within 30
days of ITA's invoice therefor.
(f) Maintenance and Support. The fees for the provision of software maintenance
and support and data services shall be $(***) per Agreement Month.
(g) Services. Orbitz shall pay ITA the fees set forth in the applicable SOW for
any services provided pursuant to Section 4(a).
(h) Reimbursable Costs and Expenses. Unless otherwise specified in the
applicable SOW, in addition to the hourly rates described in the applicable SOW,
Orbitz shall pay ITA's actual out-of-pocket expenses of the types agreed to in
writing by the parties, provided that (1) ITA obtains Orbitz's prior written
approval before incurring such reimbursable expenses; or (2) such expenses are
incurred in accordance with Orbitz's then-current standard policy regarding such
reimbursable expenses (advance notice of any modifications to which Orbitz
agrees to provide to ITA). ITA agrees to provide Orbitz with access to such
original receipts, ledgers, and other records as may be reasonably appropriate
for Orbitz or its accountants to verify the amount and nature of any such
expenses.
(i) Payment; Invoicing. The Annual Minimum shall be paid in accordance with the
following:
Agreement Year
Annual Minimum
Date Payable
Jan. 1, 2011 - Dec. 31, 2011
$(***)
(***) (paid prior to the date hereof)
Jan. 1, 2012 - Dec. 31, 2012
$(***)
(***)
Jan. 1, 2013 - Dec. 31, 2013
$(***)
(***)
Jan. 1, 2014 - Dec. 31, 2014
$(***)
(***)
Jan. 1, 2015 - Dec. 31, 2015
$(***)
(***)



The amount paid prior to the date hereof with respect to the Annual Minimum for
the 2011 Agreement Year is $(***), which was the Annual Minimum under the
Existing Agreement. Pursuant to this Agreement, the Annual Minimum for the 2011
Agreement Year has been reduced to $(***), resulting in an excess of $(***) of
the amount previously paid over the amount due. Such excess will be applied
first, to any amounts due with respect to Excess PNRs created during the 2011
Agreement Year and thereafter, to any other amounts due from Orbitz to ITA
hereunder with respect to the 2011 Agreement Year, To the

10

--------------------------------------------------------------------------------




extent any portion of such $(***) has not been applied by the end of the 2011
Agreement Year, such unapplied amount will be promptly refunded to Orbitz.
Orbitz shall certify to ITA, on a quarterly basis on or before the 15th day of
the month following the end of a calendar quarter, the number of QPX-Powered
PNRs subject to the Per-PNR Fee for the previous Agreement Month. Within 30 days
after the end of each Agreement Year, Orbitz shall pay ITA the Per-PNR Fee
applicable to PNRs in excess of the number of PNRs comprised in the Annual
Minimum for such Agreement Year.
ITA shall invoice Orbitz on a monthly basis for all other fees and charges
accruing hereunder or pursuant to an SOW, and Orbitz shall pay all such invoiced
amounts within thirty (30) days after receipt of a proper and correct invoice.
In the event of a good faith dispute as to any portion of an invoice, Orbitz
shall give written notice to ITA, within fourteen (14) days after receiving such
invoice, stating the details of any such dispute and shall promptly pay any
undisputed amount in accordance with this Agreement. Within thirty (30) days
after the termination or expiration of this Agreement for any reason, ITA shall
submit to Orbitz an itemized invoice for any fees or expenses theretofore
accrued under this Agreement. Orbitz, upon payment of accrued amounts so
invoiced, shall have no future liability or obligation to ITA whatsoever for any
further fees, expenses, or other payments. In the event that, as contemplated by
Section 8(c), the existence of Non-QPX-Powered PNRs causes Orbitz to fail to
meet the Annual Minimum for an Agreement Year, then immediately upon
determination of the reduced Annual Minimum for such Agreement Year ITA will pay
Orbitz (or credit to amounts then due) any portion of the Annual Minimum which
is reduced pursuant to such section.
(j)     Taxes.
(i)     Any charges paid hereunder in exchange for the products or services
provided by ITA are exclusive of any federal, state, or local sales, use,
excise, value-added, or other similar taxes, fees, duties, or governmental
charges (“Transaction Taxes”) imposed upon or made payable and arising out of
sales under this Agreement. Orbitz shall pay such Transaction Taxes, whether
imposed upon Orbitz or ITA, except to the extent Orbitz provides to ITA a valid
tax-exemption certificate; provided, however, that Orbitz shall not be obligated
to pay or reimburse ITA any interest or penalties levied as a result of any
failure by ITA to pay such Transaction Taxes in a timely manner or any failure
by ITA to notify Orbitz in a timely manner. In the event any such taxes are
imposed upon and paid by ITA, Orbitz shall reimburse ITA within 45 days of
receipt of an invoice from ITA. In addition, in the event Orbitz has a “direct
pay” arrangement with any jurisdiction which imposes a Transaction Tax, Orbitz
will provide ITA with evidence of such arrangement and ITA will not collect any
Transaction Tax with respect thereto.
(ii)     ITA agrees to structure the transactions effectuated pursuant to this
Agreement in such a manner as to avail Orbitz of any and all exemptions to the
imposition of any such Transaction Taxes; provided that ITA shall be entitled to
rely on the advice of its outside certified public accounting firm in making any
decisions about the structure of any such transactions (which firm may, upon
Orbitz's request, consult with Orbitz or its tax advisors). ITA further agrees
to provide Orbitz valid documentation sufficient for Orbitz to recover any such
Transaction Taxes, whether paid to ITA or to a governmental authority, where
such reclamation is permitted under applicable law.
(iii)     ITA shall make commercially reasonable efforts to provide Orbitz with
ninety (90) days' notice prior to the imposition of any non-U.S.-based
Transaction Tax imposed upon or made payable and arising out of sales under this
Agreement.
(iv)     Notwithstanding clause (i) of this Section 8(j), in no event shall
Orbitz be responsible for taxes, duties, surcharges, or other similar government
charges based upon or measured by or against any measure of ITA's “income,”
whether gross or net. Nor shall Orbitz be responsible for taxes, duties,
surcharges, or other similar government charges based on the property, payroll,
or assets, however denominated, of ITA, including without limitation, any
franchise taxes or fees or payroll, employment, or social security taxes or
fees. Pursuant to this clause (iv), Orbitz shall not withhold any such taxes,
duties, surcharges, or other similar government charges for any amounts paid to
ITA under this Agreement.
(v)    Upon receipt from any governmental authority of any levy, notice,
assessment, or withholding of any Transaction Tax for which Orbitz may be
obligated pursuant to subsection (a) (“Tax Levy”), ITA will promptly notify
Orbitz in writing. If under applicable law, Orbitz is allowed directly to
contest the imposition of such Tax Levy in its own name, then Orbitz will be
entitled, at its own expense and in its own name, to contest the imposition,
validity, applicability, or amount of such Tax Levy and, to the extent permitted
by law, withhold payment during pendency of such contest, provided that such
withholding of payment does not permit the governmental authority to seek to
collect such amounts from ITA. If Orbitz is not permitted by law to contest such
Tax Levy in its own name, upon Orbitz's request, ITA will, in good faith and
using diligent efforts and at Orbitz's direction and expense, contest the
imposition, validity, applicability or amount of such Tax Levy. In addition, ITA
will, in good faith and using diligent efforts: (A) supply Orbitz with such
information and documents reasonably requested by Orbitz as are necessary or
advisable for Orbitz to (1) recover or seek a refund of any such Tax Levy paid
or reimbursed by Orbitz as

11

--------------------------------------------------------------------------------




a result of this Agreement, or (2) control or participate in any proceeding to
the extent permitted herein; and (B) reasonably assist Orbitz with the
evidentiary and procedural development of any such proceeding or contest. If all
or any portion of any Tax Levy is refunded or otherwise credited to ITA, ITA
agrees to repay Orbitz such portion as Orbitz paid, including any interest
received thereon.
(k) Audit Rights. ITA will have the right, no more than once per Agreement Year
and on at least thirty (30) days' prior written notice to Orbitz, to retain a
public accounting firm, reasonably acceptable to Orbitz, to audit Orbitz's
calculation of the number of QPX-Powered PNRs subject to the Per-PNR Fee and
ReShop Tickets subject to the ReShop Ticket Fee, as well as the numbers of
Queries comprised in the calculation of the Look-to-Book Ratio and the ReShop
Look-to-Book Ratio, as well as the Third Party Excess License Fee. Upon Orbitz's
receipt of written notice of ITA's exercise of such right, not less than fifteen
(15) business days prior to the proposed commencement of such audit, Orbitz will
make available to such firm the records upon which such calculations were based.
The expense of any such audit will be borne by ITA, except that Orbitz will bear
the reasonable expense of such audit in the event that such audit reveals that
the number of PNRs or Tickets, or the Look-to-Book Ratio or Party Excess License
Fee were underreported by more than 10%. ITA shall cause the auditing public
accounting firm to enter into a confidentiality agreement with Orbitz concerning
the subject matter of the audit prior to the commencement of any audit. The
parties agree that reports identifying the number of Queries will be sufficient
for the purpose of satisfying ITA's audit rights under this Section.
(l) ReShop Fees. Orbitz will pay for use of ReShop Functionality on a Per-Ticket
basis, which may be subject to a minimum, as follows:
(i)Minimum Monthly Fee. Orbitz is not required to pay any minimum fee for
ReShop; however, at any time during the term of this Agreement, in Orbitz's sole
discretion, Orbitz may elect to pay a minimum monthly fee for ReShop (the
“ReShop Minimum Monthly Fee”) in order to obtain a lower ReShop Per-Ticket Fee
pursuant to Section 8(m)(ii). The amount of the ReShop Minimum Monthly Fee will
be either $(***) per Agreement Month, $(***) per Agreement Month or $(***) per
Agreement Month and will be determined by Orbitz in its sole discretion, on
notice given to ITA at least 45 days' prior to the commencement of such
Agreement Month. If Orbitz does not inform ITA of an increase in the ReShop
Minimum Monthly Fee at least 45 days prior to the commencement of an Agreement
Month, then the ReShop Minimum Monthly Fee for such Agreement Month will be the
same as that in effect for the previous Agreement Month. Once Orbitz elects to
pay a ReShop Minimum Monthly Fee, then, except if significant changes occur with
regard to industry refund/reissue/exchange rules or as a result of which the
monthly QPX-Powered PNR volume for the Orbitz Sites decreases by (***)% or more
as compared to such QPX-Powered PNR volume for the same month in the previous
calendar year, Orbitz may elect only to increase (but not decrease) the ReShop
Minimum Monthly Fee. The ReShop Minimum Monthly Fee shall be credited against
the ReShop Per-Ticket Fees that are payable pursuant to Section 8(l)(ii). Any
fees paid by Orbitz with respect to ReShop Functionality (including any ReShop
Minimum Monthly Fee, whether or not the ReShop Per-Ticket Fee during such
Agreement Month exceeds the ReShop Minimum Monthly Fee) may be applied against
the Annual Minimumset forth in Section 8(a).


(ii)ReShop Per-Ticket Fee. The per-PNR Fee set forth in Section 8(a) will not
apply to the use by Orbitz of ReShop Functionality. Instead, subject to the
ReShop Minimum Monthly Fee set forth in Section 8(l)(i), Orbitz will pay ITA a
fee based on the total number of ReShop Tickets re-issued, exchanged or refunded
(the “ReShop Per-Ticket Fee”). The ReShop Per-Ticket Fee during each Agreement
Month will be determined in according to the following table, based upon the
ReShop Minimum Monthly Fee in effect for such Agreement Month:


ReShop Minimum     ReShop
Monthly Fee    Per-Ticket Fee
$(***)    $(***)
$(***)    $(***)
$(***)    $(***)
$(***)    $(***)


(iii)ReShop Look-to-Book Ratio.  As used herein, “ReShop Look-to-Book Ratio”
means the ratio of ReShop Queries to ReShop Tickets during any Agreement Month,
and will be calculated separately from the Look-to-Book Ratio provided for in
Section 8(d), so that ReShop Queries and ReShop Tickets will not be included in
the calculation of the Look-to-Book Ratio under Section 8(d) and Queries and
PNRs included in the calculation of the Look-to-Book Ratio under Section 8(d)
will not be included in the calculation of the ReShop Look-to-Book Ratio under
this Section 8(l)(iii). In the event that in any Agreement Month the ReShop
Look-to-Book Ratio exceeds a ratio to be mutually agreed by ITA and Orbitz, any
ReShop Queries in excess of such ReShop Look-to-Book Ratio will be subject to an
Excess Query Fee of $[TBD] per Query for all excess Queries.



12

--------------------------------------------------------------------------------




(iv)Payment Terms. Orbitz agrees to pay the fees set forth in this Section 8(m)
as follows: The ReShop Minimum Monthly Fee will be payable monthly in advance,
on the first day of each Agreement Month. On or before the 15th day of each
Agreement Month, Orbitz will certify to ITA the number of ReShop Tickets issued
during the previous Agreement Month. Based upon such certification, ITA will
calculate (A) the amount of the ReShop Per-Ticket Fees that accrued from the
beginning of the current calendar year through the end of such Agreement Month
(i.e., based on the actual number of ReShop Tickets, without regard to
minimums), referred to as “year-to-date actual fees”, (B) the cumulative ReShop
Minimum Monthly Fees that accrued from the beginning of the current calendar
year through the end of such Agreement Month, referred to as “year-to-date
minimums”, and (C) the cumulative amount of fees actually paid by Orbitz for
ReShop Functionality during such Agreement Month (including both ReShop Minimum
Monthly Fees and ReShop Per-Ticket Fees, and giving effect to any credits
previously issued pursuant to this paragraph, but excluding any fees for excess
queries pursuant to Section 8(m)(iii)), referred to herein as “year-to-date
payments”. If the amount of year-to-date payments is less than the greater of
year-to-date actual fees or year-to-date minimums, then ITA will invoice Orbitz
for the amount of such shortfall, and Orbitz will pay such invoice within 30
days. If the amount of year-to-date payments exceeds the greater of year-to-date
actual fees or year-to-date minimums, then ITA will credit Orbitz for the amount
of such excess, such credit to be applied to the next invoice rendered by ITA
hereunder.


To illustrate the foregoing, the following is an example of how fees relating to
ReShop would be calculated in the ninth Agreement Month of an Agreement Year if,
prior thereto, the ReShop Minimum Monthly Fee had been $(***) since at least the
first Agreement Month of such Agreement Year (i.e., year-to-date minimums equals
$(***): $(***) per month for nine months), and through the first eight Agreement
Months of such Agreement Year Orbitz had paid ITA a total of $(***) in ReShop
Per-Ticket Fees (including Minimum Monthly Fees):
(1)
If through and including the ninth Agreement Month Orbitz had issued (***)ReShop
Tickets, then: (A) year-to-date actual fees would equal $(***) ((***)ReShop
Tickets at $(***) per ticket); (B) year-to-date minimums would equal $(***); and
(C) year-to-date payments would equal $(***). The greater of year-to-date actual
fees or year-to-date minimums is $(***); because year-to-date payments are
$(***) less than this amount, ITA would issue Orbitz an invoice for $(***).

(2)
If through and including the ninth Agreement Month Orbitz had issued (***)
ReShop Tickets, then year-to-date actual fees would be $(***) ((***) ReShop
Tickets at $(***) per ticket); thus the greater of year-to-date actual fees or
year-to-date minimums would be $(***). Because year-to-date payments exceeds
this amount by $(***), Orbitz would be entitled to a credit of $(***).

(3)
If through and including the ninth Agreement Month Orbitz had issued (***)
ReShop Tickets, then year-to-date actual fees would be $(***) ((***) ReShop
Tickets at $(***) per ticket); thus the greater of year-to-date minimums or
year-to-date actual fees would be $(***). Because year-to-date payments exceeds
this amount by $(***), Orbitz would be entitled to a credit of $(***).



(v)Hosting Services. ITA will host ReShop at its data center(s). The provisions
governing such hosting services are set forth in Exhibit D hereto. The fees
relating to such hosting services will be as follows: ITA will charge Orbitz a
monthly charge, which will be based upon the number of EUs in fare searching and
pricing servers included in the ReShop Hardware (as such terms are defined in
Exhibit D) from time to time, as determined pursuant to Section 2 of Exhibit D.
Such charge will relate to the cost of operating ReShop at the Data Center in
order to provide services to Orbitz, and will be inclusive of all recurring
acquisition, replacement, upgrading, operation and maintenance costs of the
ReShop Hardware, rack space, bandwidth, co-location, facility services,
performance monitoring, networking charges, telecommunications and other costs
associated with operation of ITA's Data Center (as defined in Exhibit D) for the
hosting of ReShop. The amount of this fee will be $(***) per month per EU,
payable in equal monthly installments in advance beginning on the date (as
determined in consultation with Orbitz) that ReShop is installed in an
operational environment which is equivalent to that in which ReShop will be used
commercially, and is available for testing by Orbitz, and such fee will be
prorated for partial months. All hardware, software and services associated with
communications between ITA's Data Center and Orbitz data facility(ies),
including maintenance thereof, will be the responsibility of Orbitz.


(vi)Software Maintenance and Data Services. Software maintenance and support and
data services management and support will be provided by ITA to Orbitz pursuant
to the provisions of Exhibit A (which provides for the support and data services
with respect to the ITA Technology). No additional charge will apply to the
provision of such services with respect to ReShop Functionality.


(n) Availability Hosting. The fee for the provision of services relating to AMS,
pursuant to Section 2(g), will be $(***) per Agreement Month, payable in
advance. Such fee is inclusive of all hardware, software and services required
to

13

--------------------------------------------------------------------------------




provide the services to be provided by ITA relating to AMS. Telecommunications
expenses associated with communications between Orbitz and ITA will be borne by
Orbitz; telecommunications expenses associated with communications between ITA
and availability data providers will be borne by ITA.
9. MOST FAVORED CUSTOMER
ITA agrees to treat Orbitz as its most favored customer, and ITA represents that
all of the prices, warranties, benefits and other terms being provided
hereunder, considered as a whole, are equivalent to or better than the terms
being offered by ITA to its current customers for the ITA Technology. In its
sole right and discretion, ITA may establish the pricing for the ITA Technology
for any other customer. However, in the event ITA provides the ITA Technology to
another comparable customer at an effective price which is lower than that
provided hereunder or on more favorable terms (provided that such price and
terms shall be considered as a whole), ITA shall prospectively (but not
retroactively) reduce the price to be charged to Orbitz and/or revise the terms
such that, considered as a whole, they are at least as favorable as that granted
to such third party. For the purposes hereof, a “comparable customer” shall mean
a non-airline customer that is based in the United States or Canada; provided,
that in the event Orbitz is Using the ITA Technology for an Orbitz Site that is
based in another geographic region, then such Orbitz Site shall be entitled to
the benefits of this Section 9 with respect to terms offered by ITA to a
customer in such geographic region. For example, if Orbitz operated an Orbitz
Site in the Asian market, and ITA provided the ITA Technology to another
non-airline customer in the Asian market, then such Orbitz Site (but no other
Orbitz Sites) will be entitled to receive pricing and terms at least as
favorable as those provided by ITA to such other Asian market customer. In
determining whether the terms charged to a third party are “more favorable,” ITA
will take into account the number of transactions for which a customer is using
the ITA Technology, the duration of the license, the amount of integration work
required, the minimum fees payable, the expected volume of transactions, and
whether or not there is a per-transaction component to the pricing.
10. TERM AND TERMINATION
(a) Term of Agreement. The term of this Agreement and the license granted to
Orbitz hereunder shall commence on the Commencement Date and shall terminate on
December 31, 2015; provided that any provisions hereof which by their terms
apply to the 2011 Agreement Year will be effective as of January 1, 2011.
(b) Term of SOWs. Unless specified otherwise in an SOW or earlier terminated in
accordance with this Agreement, each SOW shall remain in full force and effect
until expiration of this Agreement or until performance is completed and
deliverables are accepted, whichever is later.
(c) Termination for Cause by Orbitz. This Agreement and the license granted
hereunder (or an SOW) may be terminated by Orbitz for cause immediately by
written notice upon the occurrence of any of the following events: (i) ITA
materially breaches Section 4(c), 11(b)(i), 11(b)(iii), 12(a), so as to cause
material damage to Orbitz, and such breach is not cured within thirty (30) days
after receipt of written notice thereof from Orbitz; (ii) ITA materially
breaches Section 7 or 15 and such breach is not cured within thirty (30) days
after receipt of written notice thereof from Orbitz; (iii) ITA materially
breaches Section 2.1(c) of Exhibit A (which requires ITA to keep the ITA
Technology current so as to correctly process changes in industry-standard
practices and/or data formats) and as a result the ITA Technology returns
answers that are not responsive in a material percentage of cases so as to cause
material revenue loss or cost to Orbitz, and such breach is not cured within
thirty (30) days after receipt of written notice thereof from Orbitz; (iii) on
more than three occasions within any thirty-day period, ITA fails to respond to
and use its reasonable commercial efforts to resolve emergency problems as
required by Section 2.3 of Exhibit A in accordance with the standards set forth
therein, and such breach is not cured within seven (7) days of written notice
thereof from Orbitz; or (v) an Insolvency Event occurs with respect to ITA. In
the event of termination by Orbitz pursuant to this Section 10(c), ITA shall
refund to Orbitz a pro rata portion of the fees paid by Orbitz in advance which
have not been earned as of the effective date of termination.
(d) Additional Termination Rights of Orbitz.
(i)     If ITA does not continue to invest in QPX and the enhancement and
improvement of the product consistent with ITA's practices prior to the date
hereof, Orbitz will have the right (i) during the 2011 Agreement Year, to
terminate the Existing Agreement on 180 days' prior written notice; and (ii)
thereafter, to terminate this Agreement on 180 days' prior written notice;
provided that prior to invoking any such right of termination (whether during
the 2011 Agreement Year or thereafter) Orbitz and ITA shall engage in dispute
resolution pursuant to Section 18.
(ii)     In the event that, at any time after the Commencement Date, any ITA
Distribution Channel (as defined below) uses a version of, or modification,
enhancement, improvement, update or upgrade to Fast QPX (as defined in Section
2.1(a)(iii) of Exhibit A), which is not made available to Orbitz on reasonable
commercial terms, then Orbitz will have the right (which right must be exercised
within 90 days of ITA's notification to Orbitz that it will not make such
product available) to terminate this Agreement on 180 days' prior written
notice. As used herein, “ITA Distribution Channel” means any consumer-facing
travel distribution channel owned, operated or controlled by ITA or an Affiliate
of ITA.

14

--------------------------------------------------------------------------------




(e) Termination for Cause by ITA. This Agreement and the license granted
hereunder (or an SOW) may be terminated by ITA for cause immediately by written
notice in the event Orbitz breaches one of the following provisions, so as to
cause material damage to ITA, and such breach is not cured within thirty (30)
days after receipt of written notice thereof from ITA: (i) the license and use
restrictions set forth in Section 2; (ii) the restrictions regarding use of
electronic resources set forth in Section 4(c); (iii) Orbitz's warranty set
forth in Section 11(a); or (iv) the indemnification obligations set forth in
Section 12(b). In addition, this Agreement and the license granted hereunder (or
an SOW) may be terminated by ITA for cause immediately by written notice in the
event an Insolvency Event occurs with respect to Orbitz, or if Orbitz breaches
one of the following provisions and such breach is not cured within thirty (30)
days after receipt of written notice thereof from ITA: (i) Orbitz's payment
obligations set forth in Section 8; or (ii) the provisions relating to source
code restrictions and confidentiality set forth in Section 14(c) and (d) or the
confidentiality obligations set forth in Section 15.
(f) Termination of SOWs. Either party may terminate an SOW in the event the
other party materially breaches any provision thereof and fails to cure such
breach within thirty (30) days after receipt of written notice thereof from the
non-breaching party.
(g) Duties on Termination. Upon expiration of this Agreement at the end of the
term or termination by Orbitz in accordance with Section 10(c), ITA shall
provide to Orbitz, upon Orbitz's request, at ITA's then-standard rates and upon
Orbitz's continued payment of a pro-rated license fee pursuant to Sections 8(i)
and 8(e)(ii), reasonable termination assistance, including the right to continue
to use the ITA Technology as set forth herein, in connection with the transition
from the ITA Technology to another system. ITA shall provide the foregoing
rights and services for up to three (3) months in the event of expiration of
this Agreement and up to six (6) months in the event of termination by Orbitz in
accordance with Section 10(c) or Section 10(d). Such termination assistance
shall include, without limitation, cooperating with third parties for the
orderly transition to a new system in order to minimize any disruption in the
services provided on Site(s) by Orbitz to End Users. After the applicable period
of termination assistance, Orbitz shall immediately cease use of the ITA
Technology and will destroy or return any copies thereof to ITA, and all rights
granted hereunder shall immediately cease and terminate. In the event of
termination of this Agreement other than by expiration thereof, ITA shall
refund, on a pro rata basis, any unused Annual Minimum payments made by Orbitz,
including (without limitation) any Annual Minimum payments paid in advance of an
Agreement Year.
(h) Survival. The parties' rights and obligations under the following sections
shall survive the termination or expiration of this Agreement: 6, 7, 10(b),
10(g), 10(h), 12, 13, 15, 16, 17, 18 and 19.
11. REPRESENTATIONS AND WARRANTIES
(a) By Orbitz. Orbitz represents and warrants to ITA that it has the full right,
power and authority to enter into this Agreement and to perform its obligations
hereunder and that Orbitz's compliance with the terms and conditions of this
Agreement shall not violate any federal, state or local laws, regulations or
ordinances or conflict with any third party agreements.
(b) By ITA. ITA represents, warrants and covenants to Orbitz as follows:
(i)     Authority: That: (1) ITA has the full right, power and authority to
enter into this Agreement, to carry out its obligations under this Agreement and
to grant the rights and licenses granted to Orbitz in this Agreement; and (2)
ITA's compliance with the terms and conditions of this Agreement shall not
violate any federal, state or local laws, regulations or ordinances or conflict
with any third party agreements. In the event that ITA is in breach of the
warranty set forth in Section 11(b)(2), ITA will (1) procure for Orbitz a manner
of using the ITA Technology that does not result in a breach of such warranty
but remains substantially equivalent in functionality and performance; or (2)
replace or modify the ITA Technology so that it does not result in a breach of
such warranty but remains substantially equivalent in functionality and
performance.
(ii)     Quality: That ITA shall perform all services in a good, workmanlike and
professional manner using people fully familiar with the ITA Technology and the
underlying technology.
(iii)     Infringement: That the ITA Technology does not and shall not infringe
any third party's patent, trademark, trade name, service mark, copyright, trade
secret or any other intellectual property right of a third party. In the event
that any such infringement claim or suit is brought or threatened, ITA shall, at
its expense, (1) procure for Orbitz the right to continue using the ITA
Technology; (2) replace or modify the ITA Technology so that it becomes
non-infringing but remains substantially equivalent in functionality and
performance; or (3) in the event (1) and (2) are not commercially practicable,
terminate this Agreement and the license granted hereunder and, within thirty
(30) days of the date of such termination, refund to Orbitz all unearned fees
then paid by Orbitz and any fees for maintenance services not yet performed.
(iv)     Century Compliance: That the century change is, and shall be, supported
in the ITA Technology's logic and data, and that the ITA Technology shall
support the use, entry or creation of dates prior to, on, after or spanning
January 1, 2000, so that when such a date is either processed (including by way
of calculation, comparison, sequencing, display, storage or otherwise), entered
into, or is intended to be generated as a result of the operation of the ITA
Technology, the

15

--------------------------------------------------------------------------------




ITA Technology shall not (1) fail or produce incorrect date results, or (2)
cause any other programs, hardware or system to fail or to generate errors.
(v)     Unauthorized Code: That the ITA Technology shall be free, at the time of
receipt by Orbitz, of (1) any automatic restraints, computer viruses, software
locks, time bombs or other such code that hinders Orbitz's freedom fully to
exercise its license rights under this Agreement; (2) harmful programs or data
incorporated into the ITA Technology which destroy, erase, damage or otherwise
disrupt the normal (i.e., in accordance with the provisions of this Agreement)
operation of the ITA Technology or other programs, hardware or systems utilized
by Orbitz or allow for unauthorized access to the ITA Technology or other
programs, hardware or systems utilized by Orbitz; or (3) any mechanism, such as
password checking, CPU serial number checking or time dependency, that hinders
Orbitz's freedom to fully exercise its license rights under this Agreement. The
foregoing provisions of this paragraph (v) shall not be deemed violated by
license files that disable functions in the ITA Technology which are not
included in the license grant to Orbitz hereunder.
(vi)     Pass-Through: ITA hereby assigns, and shall assign, to Orbitz all
warranties, representations and indemnities granted to ITA by third parties in
the ITA Technology or any components thereof, and all remedies for breach of
such warranties, representations and indemnities.
(vii)     Insurance: ITA warrants that it has in place and shall maintain in
place throughout the term the insurance coverages listed in Exhibit E.
(c) Disclaimer. EXCEPT FOR THE WARRANTIES SET FORTH IN THIS SECTION 11, EACH
PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS AND IMPLIED, INCLUDING THE W
ARRANTIES OF MERCHANT ABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
12. INDEMNIFICATION
(a) By ITA. ITA shall, at its own expense, defend, indemnify and hold harmless
Orbitz and its Affiliates and each of their respective directors, officers,
employees, successors and permitted assigns from and against any and all
liabilities, damages, awards, losses, costs and expenses (including court costs
and reasonable attorneys' fees) arising out of any claim, demand, suit or cause
of action (hereinafter a “Claim”) brought by a third party relating to or
resulting from (i) any act or omission of ITA or its employees, agents or
contractors, (ii) any breach of the representation or warranty made in Section
11(b)(i) by ITA; or (iii) the actual or alleged infringement by the ITA
Technology of a third party's patent, copyright, trademark, trade secret or
other proprietary rights.
(b) By Orbitz. Orbitz shall, at its own expense, defend, indemnify and hold
harmless ITA and its Affiliates and each of their respective directors,
officers, employees, successors and permitted assigns from and against any and
all liabilities, damages, awards, losses, costs and expenses (including court
costs and reasonable attorneys' fees) arising out of any Claim brought by a
third party relating to or resulting from (i) any act or omission of Orbitz or
its employees, agents or contractors, or (ii) any breach of the representation
or warranty made in Section 11(a) by Orbitz.
(c) Indemnification Procedures. If any party entitled to indemnification under
this section (an “Indemnified Party”) makes an indemnification request to the
other, the Indemnified Party shall permit the other party (the “Indemnifying
Party”) to control the defense, disposition or settlement of the matter at its
own expense; provided that the Indemnifying Party shall not, without the consent
of the Indemnified Party, enter into any settlement or agree to any disposition
that imposes any conditions or obligations on the Indemnified Party other than
the payment of monies that are readily measurable for purposes of determining
the reimbursement obligations of the Indemnifying Party. The Indemnified Party
shall notify the Indemnifying Party promptly of any claim for which the
Indemnifying Party is responsible and shall reasonably cooperate with the
Indemnifying Party to facilitate the defense of any such claim. An Indemnified
Party shall at all times have the option to participate in any Claim through
counsel of its own selection and at its own expense.
13. LIMITATION OF LIABILITY
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR ANY DAMAGES RESULTING FROM LOSS OF USE, DATA OR
PROFITS, WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL
EITHER PARTY'S LIABILITY TO THE OTHER PARTY FOR DAMAGES IN CONNECTION WITH THIS
AGREEMENT (INCLUDING EXHIBIT A) IN THE AGGREGATE EXCEED (***), WHETHER IN
CONTRACT, TORT, STRICT LIABILITY OR OTHER WISE. THE LIMITATIONS CONTAINED IN
THIS SECTION SHALL NOT APPL Y TO THE PARTIES' INDEMNIFICATION OBUGATIONS SET
FORTH IN SECTION 12, A BREACH BY EITHER PARTY OF SECTION 15 (CONFIDENTIALITY), A
BREACH BY ITA OF SECTION 7 (DATA), A BREACH BY ORBITZ OF SECTION 8 (FEES AND
EXPENSES) OR SECTION 14(d) (CONFIDENTIALITYOF SOURCE CODE) OR THE WILLFUL OR
RECKLESS ACTS OF EITHER PARTY.
14. SOURCE CODE ESCROW

16

--------------------------------------------------------------------------------




(a) Escrow. Within thirty (30) days after the execution of this Agreement, ITA
shall place a current, complete, and accurate copy of all source code for the
ITA Technology in escrow with a nationally recognized escrow agent for the
benefit of Orbitz. The materials placed in escrow shall include a computer
readable copy of the source code for each of the programs comprising the ITA
Technology, as well as complete program maintenance documentation, including all
technical manuals and release notes. Thereafter, ITA shall deliver to the escrow
agent at the time of each new version (as defined in Section 2.1 (a)(iii) of the
Exhibit A) of the ITA Technology all source code for each update, bug fix,
upgrade, release or version of the ITA Technology, and at least once each
calendar year, ITA shall deliver to the escrow agent a fully updated copy of all
source code for the ITA Technology. Such additional source code deposits
together with the original source code deposit and any other materials placed in
escrow pursuant to this Agreement shall be referred to herein as the “Deposited
Materials.” Orbitz shall bear the costs charged by the escrow agent for such
source code escrow.
(b) Release. The escrow agreement shall provide for release of the Deposited
Materials to Orbitz upon the occurrence of any of the following: (i) ITA at any
time ceases to conduct business in the ordinary course; (ii) ITA files a
voluntary petition in bankruptcy or any voluntary proceeding relating to
insolvency, receivership, liquidation or composition for the benefit of
creditors; (iii) ITA becomes the subject of an involuntary petition in
bankruptcy or any involuntary proceeding relating to insolvency, receivership,
liquidation or composition for the benefit of creditors, if such petition or
proceeding is not dismissed within sixty (60) days of filing; or (iv) ITA
notifies Orbitz of its intent to cease to offer maintenance and support services
for the ITA Technology or actually ceases to offer maintenance and support
services for the ITA Technology.
(c) Restrictions. In the event the Deposited Materials are released to Orbitz,
Orbitz shall have the right to use the Deposited Materials only for the
following purposes: (i) to correct bugs, errors, defects or malfunctions in the
ITA Technology; (ii) to modify the Software to comply with regulatory
requirements or industry standards; (iii) to add new features, functionalities,
or performances to the ITA Technology; and (iv) to perform the maintenance and
support services that ITA was to perform under this Agreement and Exhibit A,
including without limitation the development of Upgrade Releases; provided,
however, that release of Deposited Materials to Orbitz shall excuse ITA from any
further performance of its maintenance and support obligations under Exhibit A.
Unless otherwise provided in this Agreement, the scope of and restrictions on
the rights granted hereunder, and the intellectual property rights of the
parties, shall continue to be as set forth in Section 2 and 6, provided that
Orbitz shall own all source code and object code developed by or for Orbitz
after the release of the Deposited Materials to Orbitz. The foregoing
restrictions are in addition to any restrictions imposed on Confidential
Information pursuant to Section 15.
(d) Confidentiality. The escrow agreement (or a separate agreement entered into
between ITA and Orbitz) shall also include reasonable provisions for maintenance
by Orbitz of the confidentiality of the Deposited Materials in the event the
Deposited Materials are released to Orbitz, including but not limited to
requirements that (i) access to the source code and documentation related to
such source code (“Access”) be limited only to those employees or third party
contractors or outsourcers of Orbitz engaged in operating, maintaining,
supporting and updating the Software; (ii) Orbitz shall maintain a list of all
such individuals to whom Orbitz has granted Access and shall provide a copy of
such list to ITA upon ITA's request; (iii) all such individuals shall, as a
condition of and prior to being granted such Access, execute a non- disclosure
agreement containing provisions at least as restrictive as those set forth in
Section 14, and Orbitz shall maintain such agreements available for inspection
and copying by ITA upon reasonable request; and (iv) the Deposited Materials
shall be stored in a secure manner.
15. CONFIDENTIAL INFORMATION
(a) Confidential Information. Each party has disclosed (prior to the
commencement of this Agreement) and may disclose Confidential Information to the
other party which it intends the other party to maintain in confidence, and each
party agrees to comply with the provisions of this Section 15 with respect to
all such Confidential Information. As used herein, each party which discloses
such information is referred to as a “Disclosing Party” and each party which
receives such information is referred to as a “Receiving Party.” “Confidential
Information” means Disclosing Party's confidential and proprietary inventions,
products, designs and ideas, including computer software, functionality,
concepts, processes, internal structure, external elements, user interfaces,
technology and documentation, as well as confidential and proprietary
information relating to Disclosing Party's operations, plans, opportunities,
finances, research, technology, developments, know-how, personnel, and any third
party confidential information disclosed to Receiving Party. Without limiting
the foregoing definition, the ITA Technology, the Documentation (except
Documentation reasonably expected to be provided to End Users regarding the use
of the ITA Technology) and all Packets are “Confidential Information” of ITA.
Without limiting the foregoing definition, Orbitz Data (as defined in Section 7)
and the QPX-Powered PNR certifications described in Section 8(h) are
“Confidential Information” of Orbitz. The terms and conditions of this Agreement
are also “Confidential Information.” However, “Confidential Information” shall
not include information (a) already lawfully known to Receiving Party if the
Receiving Party does not then have a duty to maintain its confidentiality, (b)
developed independently by the Receiving Party, (c) generally known to the
public through no fault of the Receiving Party; (d) lawfully obtained from a
third party not obligated to preserve its confidentiality; (e) required to be
disclosed by law, regulation or order of a court of competent jurisdiction or
other governmental authority (except that prior to any such disclosure the
Receiving Party shall give the Disclosing Party notice

17

--------------------------------------------------------------------------------




thereof and afford the Disclosing Party the opportunity to oppose any such
disclosure). For the duration of the 2011 Agreement Year and during the term
hereof, Orbitz and ITA acknowledge that, in the course of Orbitz's use of the
ITA Technology, and ITA's support of such use, ITA will have access to certain
Orbitz information that a reasonable person would consider sensitive or
proprietary, including (without limitation) information related to the operation
of an online distribution channel where consumers can search for and book travel
reservations (such information, “Orbitz Information”). Except as required by
applicable law, ITA shall treat the Orbitz Information as Confidential
Information and shall not disclose the Orbitz Information to any third parties.
ITA shall limit disclosure of Orbitz Information to only those employees or
contractors of ITA or its Affiliates who have a need to know such information in
order to provide services to Orbitz in connection with the ITA Technology (the
“Orbitz Business Purpose”) and shall not use the Orbitz Information except in
connection with the Orbitz Business Purpose.
(b) Non-Disclosure. Receiving Party acknowledges that Confidential Information
is confidential, proprietary and/or trade secret information of the Disclosing
Party. Receiving Party shall not use the Confidential Information for any
purpose other than in accordance with this Agreement, and shall not disclose
Confidential Information to anyone other than its employees and contractors who
legitimately need access to it and who have signed confidentiality agreements
comparable in scope to this Section 15. Receiving Party shall notify each of its
employees and contractors who are given access to Confidential Information that
they have an obligation not to disclose Confidential Information and shall take
such steps as are reasonably necessary to ensure compliance with this
obligation. Receiving Party shall safeguard Confidential Information with
reasonable security means at least equivalent to measures that it uses to
safeguard its own proprietary information. Receiving Party shall store
Confidential Information in a safe and secure location. Receiving Party may not
remove copyright, trademark, trade secret, confidentiality, and patent notices
from Confidential Information.
(c) No Warranties. Except as set forth in Section 11, all Confidential
Information is provided ''as is,” without any express or implied warranty of any
kind.
(d) Breach of Confidentiality Obligations. Receiving Party hereby acknowledges
that unauthorized disclosure or use of Confidential Information shall cause
immediate and irreparable harm to Disclosing Party for which it would not have
an adequate remedy at law. Accordingly, Disclosing Party shall have the right to
seek and obtain preliminary and final injunctive relief to enforce this
Agreement in case of any actual or threatened breach, in addition to other
rights and remedies that may be available to Disclosing Party.
16. RELATIONSHIP OF THE PARTIES
The parties shall be treated for all purposes as independent contractors, and no
provision of this Agreement shall be construed to constitute or create a
partnership, joint venture, agency or formal business organization of any kind.
17. PUBLICITY
(a) At no time shall either party release a press release that mentions the
other party unless the other party has consented in writing in advance to such
press release; provided, however, that each party may approve in writing in
advance a representative sample of a reference to such party, which may then be
used by the other party in press releases without further approval from such
party.
(b) For so long as the ITA Technology is used on a Site, Orbitz will display on
the “Partners” area of the “About Us” section of www.orbitz.com a mutually
agreed description of Orbitz' use of the ITA Technology hereunder, which
description will be substantially similar to that displayed as of the date of
this Agreement.
18. DISPUTE RESOLUTION
The parties shall first attempt in good faith to resolve any dispute arising out
of or relating to this Agreement by negotiation, then arbitration, in accordance
with the dispute resolution procedures as set forth in Exhibit F.
19. MISCELLANEOUS
(a) Severability. If any provision of this Agreement is declared by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the validity or enforceability of any other provision hereof.
(b) Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and cancels and supersedes, as
of the Commencement Date, any previous understanding, commitments, or agreement,
oral or written, between Orbitz and ITA, other than the letter agreement dated
as of February 1, 2011 and any confidential disclosure agreements; provided,
however, that in the event of any inconsistency between the provisions of this
Agreement and those of the letter agreement dated as of February 1, 2011, this
Agreement will control.
(c) Waiver. No failure by either party to insist upon the strict performance of
any covenant, term or condition of this Agreement, or to exercise any right or
remedy, shall constitute a waiver of such right or remedy on any subsequent
occasion.
(d) Governing Law. The validity, construction, scope and performance of this
Agreement shall be governed by the

18

--------------------------------------------------------------------------------




laws of the State of Illinois, exclusive of its choice of law provisions.
(e) Amendment. This Agreement may not be amended except in writing executed by
duly authorized representatives of both ITA and Orbitz.
(f) Assignment. This Agreement may not be assigned by either party without the
other party's prior written consent; provided that either party shall be
permitted to assign its rights and obligations hereunder, without the other
party's consent, to a third party in the event of a change in control or any
sale, assignment, transfer or other conveyance to such third party of all or
substantially all of the business or assets of the assigning party or corporate
restructuring involving all or substantially all of the assigning party's voting
securities or other ownership interests, or (in the case of the Orbitz) any
sale, assignment, transfer or other conveyance of the Orbitz Site(s) to a third
party. Subject to the foregoing, this Agreement shall be binding on the parties
and their respective successors and permitted assigns, and such permitted
assigns shall expressly agree to be bound by all the terms and conditions
herein. No partial assignment of the rights or obligations granted hereunder
shall be permitted.
(g) Counterparts. This Agreement may be signed in one or more counterpart
copies, all of which together shall constitute one Agreement and each of which
shall constitute an original.

19

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the date first above written.
 
 
ORBITZ WORLDWIDE, LLC
 
 
 
By: /s/ Barney Harford
 
 
 
Barney Harford, Chief Executive Officer
 
 
 
Date: 3/31/11
 
 
 
 
 
 
 
ITA SOFTWARE, INC.
 
 
 
By: /s/ Jeremy Wertheimer
 
 
 
Jeremy Wertheimer, President
 
 
 
Date: 4/1/1//
 







                            

20